DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Claim Objections
Claims 1, 8, 10, and 18 are objected to because of the following informalities:
In claim 1, line 4, there is an extraneous “5”.
In claim 8, line 7, there is an extraneous “30”, and the “and” should be positioned just before the final wavenumber instead of in the middle of the list.
In claim 10, line 1, there is an extraneous “5”.
In claim 18, line 7, there is an extraneous “5”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-13 and 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Application Publication 2001/0000150 (hereinafter Malins).

	Regarding claim 1, Malins discloses a method comprising:
		obtaining an infrared (IR) spectrum of a blood plasma sample by analyzing the blood plasma sample by infrared spectroscopy (i.e., performing Fourier transform-infrared (FT-IR) spectroscopy to examine the DNA included in the blood plasma sample; par. [0075]); and
		based on the infrared spectrum, generating an output indicative of the presence of a solid tumor (i.e., screening for a tumor (e.g., carcinoma) based on the results of the FT-IR spectroscopy (par. [0001], [0006], [0072]).

	Regarding claim 2, Malins discloses the method according to claim 1, wherein generating the output comprises generating the output indicative of the presence of the solid tumor (i.e., screening for a tumor (e.g., carcinoma) based on the results of the FT-IR spectroscopy (par. [0001], [0006], [0072]).

Regarding claim 3, Malins discloses the method according to claim 1, wherein analyzing the blood plasma sample by infrared (IR) spectroscopy comprises analyzing the blood sample by Fourier Transformed Infrared (FTIR) spectroscopy, and wherein obtaining the infrared (IR) spectrum comprises obtaining a Fourier Transformed (FTIR) spectrum (see rejection of claim 1; par. [0075]).

Regarding claim 4, Malins discloses the method according to claim 3, wherein analyzing the blood plasma sample by infrared (IR) spectroscopy comprises analyzing the blood plasma sample by Fourier Transformed Infrared microspectroscopy (FTIR-MSP; i.e., using FTIR with a microscope; par. [0008]).

Regarding claims 5-7, Malins discloses the method according to claim 1, wherein analyzing comprises assessing a characteristic of the blood plasma sample at at least three wavenumbers selected from the group consisting of 759 ± 4 cm-1, 987 ± 4 cm-1, 1172 ± 4 cm-1, 1270 ± 4 cm-1, 1283 ± 4 cm-1, and 1393 ± 4 cm-1 (i.e., for each integer wavenumber from 2000 to 700 cm-1, which includes all of the claimed wavenumbers; par. [0077], [0089], fig. 15b-d).

Regarding claims 8-10, Malins discloses the method according to claim 1, wherein the analyzing comprises assessing a characteristic of the blood plasma sample at at least three wavenumbers selected from the group consisting of 743 ± 4 cm-1, 793 ± 4 cm-1, 808 ± 4 cm-1, 847 ± 4 cm-1, 850 ± 4 cm-1, 895 ± 4 cm-1, 950 ± 4 cm-1, 961 ± 4 cm-1, 963 ± 4, 967 ± 4 cm-1, 975 ± 4 cm-1, 997 ± 4 cm-1, 1008 ± 4 cm-1, 1030 ± 4 -1, which includes all of the claimed wavenumbers; par. [0077], [0089], fig. 15b-d).

Regarding claim 11, Malins discloses the method according to claim 8, wherein assessing the characteristic comprises analyzing a band of the IR spectrum at at least one wavenumber selected from the group (i.e., for each integer wavenumber from 2000 to 700 cm-1, which includes all of the claimed wavenumbers and bands of wavenumbers; par. [0077], [0089], fig. 15b-d).

Regarding claim 12, Malins discloses the method according to claim 1, wherein the solid tumor includes a solid tumor in an organ selected from the group consisting of: lung, pancreas, prostate, and bladder, and wherein generating the output comprises generating an output indicative of the presence of a solid tumor in an organ selected from the group (par. [0001], [0072]).

Regarding claim 13, Malins discloses the method according to claim 1, wherein the solid tumor includes breast cancer (carcinoma), and wherein generating the output comprises generating an output indicative of the presence of breast cancer (par. [0001], [0006], [0072]).

Regarding claim 16, Malins discloses the method according to claim 1, wherein the infrared (IR) spectrum includes an absorption spectrum and obtaining the infrared (IR) spectrum comprises obtaining the absorption spectrum (par. [0077]-[0079]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malins as applied to claim 1 above, and further in view of US Patent Application Publication 2009/0004682 (hereinafter Kitamura).

Regarding claim 14, Malins discloses the claimed invention of claim 1, but does not expressly disclose analyzing the blood plasma sample comprises obtaining a second derivative of the infrared (IR) spectrum of the blood plasma sample.
Kitamura discloses measuring concentrations of glucose in blood (e.g. for diabetes testing) using infrared spectroscopy (par. [0002]), and using a data processor (i.e. calculation means) configured to calculate (i.e. obtain) a second derivative of the infrared spectrum and generate an output (i.e. glucose concentration in blood; par. [0014]).
Malins further teaches the use of FTIR for diabetes testing (par. [0124]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Malins in view of the teachings of Kitamura so that analyzing the blood plasma sample comprises obtaining a second derivative of the infrared (IR) spectrum of the blood plasma sample.
One would have been motivated to do so to gain an advantage recited in Kitamura of increasing the accuracy of the spectroscopy (i.e., by calculating a second derivative to generate an inflection point that is sufficiently specified to obtain an accurate integration range; Kitamura, par. [0008]).

Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malins as applied to claim 1 above, and further in view of US Patent 5,734,587 (hereinafter Backhaus).

Regarding claim 15, Malins discloses the method according to claim 1 including analyzing a blood plasma sample as described in the rejection of claim 1 above, but does not expressly disclose the blood plasma sample includes a dried blood plasma 
	Backhaus discloses a method of analyzing clinically relevant liquids comprising drying a blood plasma sample for infrared spectroscopic measurements (col. 1 ln. 4-12, col. 3 ln. 1-14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Malins in view of the teachings of Backhaus so that the blood plasma sample includes a dried blood plasma sample and analyzing the blood plasma sample comprises analyzing the dried blood plasma sample.
One would have been motivated to do so to remove water from the blood plasma sample which would otherwise deleteriously absorb infrared radiation in the spectroscopic measurements.

Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malins as applied to claim 1 above, and further in view of US Patent Application Publication 2002/0164810 (hereinafter Dukor).

Regarding claim 17, Malins discloses the method according to claim 1, wherein the infrared (IR) spectrum includes an absorption spectrum and obtaining the infrared (IR) spectrum comprises obtaining the absorption spectrum (par. [0077]-[0079]).
Malins does not expressly disclose using a reflection spectrum instead of the absorption spectrum.
Dukor discloses an infrared (IR) spectrum includes a reflection spectrum and obtaining an infrared (IR) spectrum comprises obtaining the reflection spectrum (i.e., through FT-IR imaging in a reflection mode; par. [0058]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Malins in view of the teachings of Dukor to use a reflection spectrum instead of the absorption spectrum.
 One would have been motivated to do so to gain an advantage recited in Dukor of identifying the presence of carcinoma in a sample (Abstract, par. [0058]).

Claim(s) 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malins in view of US Patent Application Publication 2002/0027649 (hereinafter Chudner).

	Regarding claim 18, Malins discloses a method of detecting cancer in a subject having a solid tumor, for use with a blood plasma sample separated from blood of the subject, the method comprising obtaining IR spectra of the blood plasma sample by analyzing the blood plasma sample by IR spectroscopy; and based on the IR spectra, generating an output indicative of the presence of a solid tumor (i.e., performing Fourier transform-infrared (FT-IR) spectroscopy to examine the DNA included in the blood plasma sample and screening for a tumor (e.g., carcinoma) based on the results of the FT-IR spectroscopy; par. [0001], [0006], [0072], [0075]).
	Malins does not expressly disclose a method for monitoring the effect of an anti-cancer treatment on a subject undergoing anti-cancer treatment for a solid tumor, for 
	Chudner discloses a method for monitoring the effect of an anti-cancer treatment on a subject undergoing anti-cancer treatment for a solid tumor, for use with a first blood sample separated from blood of the subject that was obtained prior to initiation of the treatment and a second blood sample separated from blood of the subject that was obtained after initiation of the treatment, the method comprising: obtaining IR spectra of the first and second blood samples by analyzing the first and second blood samples by IR spectroscopy; and based on the IR spectra, generating an output indicative of the effect of the treatment (i.e., monitoring the success of the treatment by comparing subsequent blood samples spectra to the initial one; par. [0024], [0049], [0067]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Malins in view of the teachings of Chudner to use a method for monitoring the effect of an anti-cancer treatment on a subject undergoing anti-cancer treatment for a solid tumor, for use with a first blood plasma sample separated from blood of the subject that was obtained prior to initiation of the treatment and a second blood plasma sample separated from blood of the subject that was obtained after initiation of the treatment, the method comprising: obtaining IR 
	One would have been motivated to do so to gain an advantage recited in Chudner of being able to monitor the progression of the disease or the success of the treatment (Chudner, par. [0067]).

	Regarding claims 19-20, Examiner refers to the rejections of claims 3-4 above, respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-8 of U.S. Patent No. 9,719,937. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.

Claim(s) 16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 9,719,937 in view of US Patent Application Publication 2001/000150 (hereinafter Malins). Reference claim 1 anticipates instant claim 1, and for the further limitations of claim 16, Examiner refers to the 35 USC 102 rejection of instant claim 16 above.

Claim(s) 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 9,719,937 in view of US Patent Application Publication 2002/0164810 (hereinafter Dukor). Reference claim 1 anticipates instant claim 1, and for the further limitations of claim 17, Examiner refers to the 35 USC 103 rejection of instant claim 17 above.

Claim(s) 18-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3 of U.S. Patent No. 9,719,937 in view of US Patent Application Publication 2002/0027649 (hereinafter Chudner). Reference claim 1 anticipates instant claim 1, and for the further limitations of claim 18, Examiner refers to the 35 USC 103 rejection of instant claim 18 above. Reference claims 2-3 anticipate the further limitations of instant claims 19-20.


Claim(s) 1-15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-8 of U.S. Patent No.10,139,349. Although the claims the reference claims anticipate the instant claims.

Claim(s) 16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,139,349 in view of US Patent Application Publication 2001/000150 (hereinafter Malins). Reference claim 1 anticipates instant claim 1, and for the further limitations of claim 16, Examiner refers to the 35 USC 102 rejection of instant claim 16 above.

Claim(s) 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,139,349 in view of U.S. Patent No. 9,719,937 in view of US Patent Application Publication 2002/0164810 (hereinafter Dukor). Reference claim 1 anticipates instant claim 1, and for the further limitations of claim 17, Examiner refers to the 35 USC 103 rejection of instant claim 17 above.

Claim(s) 18-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,139,349 in view of US Patent Application Publication 2002/0027649 (hereinafter Chudner). Reference claim 1 anticipates instant claim 1, and for the further limitations of claim 18, Examiner refers to the 35 USC 103 rejection of instant claim 18 above. Reference claims 2-3 anticipate the further limitations of instant claims 19-20.

Claim(s) 1-15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-8 of U.S. Patent No. 10,379,056. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.

Claim(s) 16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,379,056 in view of U.S. Patent No. 10,139,349 in view of US Patent Application Publication 2001/000150 (hereinafter Malins). Reference claim 1 anticipates instant claim 1, and for the further limitations of claim 16, Examiner refers to the 35 USC 102 rejection of instant claim 16 above.

Claim(s) 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,379,056 in view of U.S. Patent No. 9,719,937 in view of US Patent Application Publication 2002/0164810 (hereinafter Dukor). Reference claim 1 anticipates instant claim 1, and for the further limitations of claim 17, Examiner refers to the 35 USC 103 rejection of instant claim 17 above.

Claim(s) 18-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,379,056 in view of US Patent Application Publication 2002/0027649 (hereinafter Chudner). Reference claim 1 anticipates instant claim 1, and for the further limitations of claim 18, Examiner refers to the 35 USC 103 rejection of instant claim 18 above. Reference claims 2-3 anticipate the further limitations of instant claims 19-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884